Citation Nr: 0830534	
Decision Date: 09/09/08    Archive Date: 09/16/08	

DOCKET NO.  02-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
VARO in San Diego, California, that determined that VA had 
not received new and material evidence sufficient to reopen 
the veteran's claim for entitlement to service connection for 
a low back disability.  

In decisions dated in January 2003 and July 2004, 
respectively, the Board reopened the claim and denied it on 
the merits.  The veteran then appealed the July 2004 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum decision dated in June 2006, the 
Court vacated the Board's decision and remanded the claim to 
the Board for readjudication consistent with the Memorandum 
decision.  

In May 2007 the Board remanded the claim for further 
development.  To the extent possible, the requested actions 
were accomplished and the case has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  Any back complaints for which the veteran was seen in 
service were acute and transitory in nature and resolved 
without any residual disability.

2.  The post service medical evidence does not show that the 
veteran has a chronic acquired low back disability that is 
causally related to his active service in any way.  




CONCLUSION OF LAW

Service connection for a chronic low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals that in its Memorandum 
decision dated in June 2006, the Court ordered that VA 
provide the veteran with more adequate VCAA notice and 
assistance than had taken place thus far.  As a result of the 
Board's remand, VA requested records from the naval hospital 
at Camp Pendleton, California, with regard to any X-ray 
studies or other treatment reports that might be available 
with regard to treatment or evaluation for the veteran in 
April 1972 following his sustaining a back injury.  The 
facility was informed that the veteran reported an 
X-ray study had been taken.  However, in a September 2007 
communication, an individual at the medical records division 
at the naval hospital at Camp Pendleton, indicated that 
research indicated there were no records at that facility 
pertaining to the veteran. 

In October 2007, copies of medical records were received from 
the Social Security Administration.  Those records revealed 
that in a January 1995 decision, the veteran had been found 
to be disabled because of a number of disabilities, to 
include thoracolumbar scoliosis.  Medical records, some 
duplicative of evidence already in the claims file, were 
submitted.  

In December 2007, the veteran was informed that VA had thus 
far been unsuccessful in locating any April 1972 treatment 
records, to include X-ray studies, from the naval hospital at 
Camp Pendleton.  He was informed that VA's request to the 
facility in July 2007 had resulted in the response that the 
records were found.  He was also informed that a request to 
the service department to search for the hospital records, to 
X-ray studies for the April 1972 evaluation for a back 
disorder, resulted in a response that no records were found.  

The record reflects that with his supplemental statement of 
the case dated in April 2008, the veteran was provided with 
an expedited action form and, in the alternative, an 
additional evidence notification and time waiver form.  He 
was told with regard to the latter that if the form was not 
received back from him the appealed would be processed 
without the waiver of the 60-day period from the date of the 
last supplemental statement of the case.  He did not sign 
either document.  

With regard to the duty to assist the veteran, the Board 
notes that the veteran has been accorded special VA 
orthopedic examinations in May 2003 and March 2008 for the 
purpose of examining him and obtaining an opinion as to the 
etiology of any current back problems.  The reports of the 
examinations are of record and have been reviewed.  

In view of the foregoing, the Board finds that VA has 
essentially complied with the mandates of the VCAA.  The 
veteran has been accorded ample opportunity to provide 
argument in support of his claim.  He has been accorded not 
one, but two different VA orthopedic examinations, and each 
include a review of the entire evidence of record and contain 
an opinion as to the etiology of his low back difficulties.  
Accordingly, the Board finds that no further notification or 
assistance is necessary and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3)  evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails 
to demonstrate any one element, denial of service connection 
will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

The Board notes that as lay persons, neither the veteran nor 
his attorney qualifies to opine on matters requiring medical 
knowledge such as the etiology of any current low back 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App.183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

The report of enlistment physical examination in March 1968 
revealed that although the veteran complained of recurrent 
back pain, clinical evaluation of the spine was normal.  
Neurological evaluation was also normal.  The veteran 
reported having received treatment for back pain one year 
earlier.  No associated trauma or motion restriction was 
indicated.  

On one occasion in April 1972 the veteran was seen after 
walking down some steps, stumbling, and falling.  Notation 
was made he had a back condition that was described as minor 
in degree.  No followup medical treatment was indicated.  

At the time of separation examination in May 1972, although 
the veteran referred to either having or having had recurrent 
back pain, clinical evaluation of the spine was normal and 
neurological evaluation was also normal.  The examiner stated 
there was no evidence of pertinent intervertebral medical 
history or physical defect/diagnosis found.  

The initial documentation of a chronic back disability 
postservice came during hospitalization by VA in November 
1993 for polydrug abuse.  The veteran gave a history of 
"severe scoliosis due to a musculoskeletal disease from 1972 
to the present."  At the time of discharge from 
hospitalization in December 1983, the veteran was given an 
Axis III diagnosis of severe scoliosis of the spine.  

Also of record is a report of hospitalization by VA in May 
1994 for anterior spinal release.  The veteran reported that 
after falling in the Marines in the 1970's, he had scoliosis 
that had progressively worsened and he had been wheelchair 
bound for the past few years.  He presented for correction 
surgery of his severe scoliosis.  Another procedure of the 
spine was done at a university medical center that same 
month.  

Of record is a report of an October 2000 evaluation from a 
private physician who stated the veteran appeared "for a 
medical opinion.  He indicates that he is looking for a 
medical opinion regarding whether or not the possibility of 
his current low back pain symptoms being related to a 
service-connected injury which occurred in 1972."  The 
veteran gave a history of having had low back pain in the 
late 1960's "due to insidious onset."  He reported, however, 
these symptoms did not preclude him from doing regular work.  
He entered the Marines in March 1968 and was deemed fit for 
duty and served until 1972.  He stated that the most severe 
exacerbation of his back pain occurred in April 1972 when he 
fell down some steps while attempting to get to work.  He 
recalled being placed on light duty by the medical officer on 
duty, but no specific treatment was recommended or sought.  
He stated that he had an opinion from an orthopedic surgeon 
to undergo spinal surgery for continued low back pain, but it 
was noted there was no documentation of this interaction and 
the treatment was not pursued.  

The veteran further indicated that after service he worked at 
various jobs until he started school at San Diego State in 
1976.  He continued to have intermittent low back pain over 
the years, but no formal treatment was given.  He was 
subsequently evaluated in 1994 with a diagnosis of severe 
scoliosis which essentially rendered him nonambulatory.  
Following examination, a pertinent impression was made of 
"low back pain.  Rule out intrinsic discogenic pain.  Rule 
out facet joint arthropathy."  

The examiner commented:  "I believe there is medical 
probability that the patient's symptoms have waxed and wanted 
over the years.  I believe there is a strong possibility that 
his low back pain symptoms were exacerbated by an injury 
which he stated occurred in April 1972.   However, I cannot 
determine what degree of his current disability and 
impairment are a result of that injury.  There is no medical 
documentation suggesting radiographic evidence of spinal 
pathology, nor is there documentation of a medical 
evaluation.  I do not believe that the injury which occurred 
in 1972 could explain the reasons for surgery which were 
later performed in 1994.  There is no evidence of 
longstanding lower extremity neurologic injury as a result of 
any of his previous spinal conditions."  The examiner added 
that he also believed that there was a new injury to either 
the upper trunk of the brachial plexus or a selective 
anterior interosseous nerve injury that was not related to 
the spine complaints.  

A November 2001 private medical statement reflects the 
veteran was examined by a chiropractor in July 1976.  The 
individual was noted to be deceased at the present time.  No 
other information was indicated.  

The claims file also contains statements from the veteran's 
mother and several former service comrades.  These 
individuals' statements are to the combined effect that the 
veteran injured his low back during service and had had 
ongoing back pain ever since.  A statement from the veteran's 
former mother-in-law, a registered nurse, revealed that the 
veteran reported having chronic back pain that he related to 
an injury in service.  

In May 2003 the veteran was accorded a comprehensive VA 
orthopedic examination.  The claims file was reviewed by the 
examiner in conjunction with the examination.  The veteran 
was given a current diagnosis of status post extensive 
surgery of virtually the entire thoracolumbar spine.  It was 
reported he had an extensive fusion with stabilization from 
the upper thoracic level to the lower lumbar level with 
resultant degenerative disease.  

The examiner made specific reference to the service treatment 
record dated April 6, 1972, indicating that "walking down 
steps down ramp, stumbled and fell into rail, injuring back."  
"The diagnosis was 'minor contusion.'"  He noted there was no 
further medical evidence of record regarding the back until 
the 1990's.  

With regard to the question of the likelihood that the 
veteran had any current residual low back symptoms of 
disability from the April 1972 back contusion, the examiner 
stated that "based on the information that has been given by 
the veteran and the information in his medical record, it 
would be my opinion that it most unlikely that the veteran's 
present condition and requirement for surgery is in any way 
related to the described 'contusion.'  There was no mention 
made of a severe disabling condition at the time of that 
injury which was regarded as a 'minor' contusion.  Thus, 
again, it would be my opinion that his present condition is 
more likely than not unrelated to the effects of this 
reported injury."

The examiner indicated it was impossible for him to answer 
the question whether the veteran's scoliosis preexisted entry 
into service, even though it was not noted at the time of 
entrance examination.

When asked to opine as to whether there had been permanent 
increase in severity of the scoliosis during service, it was 
impossible for him to answer.  He stated there was no 
information given as to the condition of the veteran's back 
at the time of discharge.

With regard to the question that if the scoliosis did not 
preexist service, when did it begin and was it attributable 
to any incident or event of active service, he again stated 
that "it is impossible for me to answer that question."  He 
did add that as he noted above, "It would my opinion that it 
is unlikely that any specific incident or event during active 
military service has caused this deformity."  He stated that 
"furthermore, I should add that there are many individuals 
who will have curvatures of the spine (scoliosis, kyphosis, 
etc.) which develops during their younger years and does not 
remain stable once they have matured.  In many cases, these 
deformities can become progressively worse without any form 
of trauma.  It is entirely possible that this gentleman did 
have some degree of kyphoscoliosis at the time he entered 
military service and the condition simply was never 
identified.  However, this is entirely theoretical and there 
is no basis for assuming this is fact."  

The examiner stated "In conclusion, it is absolutely 
impossible for anyone to know what this gentleman's condition 
was at the time he entered military service or what factors, 
other than the normal stresses or every day living (including 
the continuous trauma of his military activities) may have 
been.  The fact that the veteran indicates that physicians at 
Camp Pendleton may have wanted to perform extensive surgery 
on his back, would tend to indicate that a rather severe 
deformity of his spine actually was present at the time of 
his discharge from the military.  Further research and 
obtaining records at the time of his discharge, or any 
treatment performed by physicians at Camp Pendleton, would 
probably help to shed further light on this problem."  

Subsequent pertinent evidence includes the report of a VA 
spinal examination accorded the veteran in March 2008.  The 
medical file was reviewed by the examiner.  The examiner 
stated this included multiple letters from family members 
indicating no family history of scoliosis, medical opinions 
and prior examination reports.  Clinical and history findings 
were recorded.  A diagnosis was made of severe scoliosis of 
the spine, with interior release and posterior 
instrumentation and rod insertion, with very limited motion 
of the spine due to the rods, as well as multilevel fusion.  

The examiner provided the following opinion:  

"After spending considerable time between 
the medical record and history of his 
injury in the Marine Corps as stated by 
the veteran, as well as performing an 
examination and documents related to his 
surgical procedures, it is my opinion 
that his scoliosis and subsequent surgery 
is not caused by or the result of his 
inservice back contusion.  He had 
preexisting episodes of back pain, and 
although apparently has no family history 
of scoliosis, he probably has idiopathic 
scoliosis which does not run in families.  
The mechanism of his injury in the Marine 
Corps is not a sufficient force or 
magnitude to cause prolonged, extensive 
scoliosis, requiring fusions and rod 
stabilization from upper thoracic to 
lower lumbar vertebrae.  The discussion 
that he had about a wedge is most likely 
in regard to a preexisting scoliosis 
condition, which was noted during the 
examination although no radiographs 
apparently were taken.  In my 28 years of 
medical practice, I have not seen or 
heard of a case of severe scoliosis 
caused by contusions or strains to the 
back."  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for a chronic low back 
disorder, currently diagnosed as severe scoliosis of the 
spine, with anterior release and posterior instrumentation 
and rod insertion, with very limited motion of the spine due 
to the rods, as well as multilevel fusion.  

As noted in the evidence above, the veteran was seen on one 
occasion in service for what was determined to be only a 
minor contusion of the back.  There was no indication of 
further difficulties of the back during the remainder of 
service.  While he expressed notation of a current low back 
pain at the time of separation examination, clinical 
evaluation at that time was entirely normal.  The initial 
documentation of the presence of a low back disorder post 
service was in the 1990's, a time many years following 
service discharge.  The Board notes that 
the passage of a number of years between separation from 
service and the first report of treatment or evaluation 
postservice for a disability weighs against the claim.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a lengthy period of time between service and 
the initial complaint or documentation of the presence of a 
disability is a factor for consideration in considering a 
service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board does not dispute that the veteran has a severe low 
back disability at the present time.  However, there is no 
persuasive medical evidence indicating a causal connection 
between any current back problems and the veteran's military 
service.  The Board is aware of the October 2000 statement 
from the private physician indicating there was a "strong 
possibility" that the veteran's current low back problems 
were exacerbated by the injury which the veteran stated 
occurred in April 1972.  However, this statement is based on 
history given by the veteran.  That physician did not have 
not access to the claims file.  The Board notes the physician 
added he did not believe that the injury which occurred in 
1972 could explain the reasons for the back surgery the 
veteran later had in 1984.  Moreover, the physician's opinion 
is speculative in that it merely suggests the possibility 
that the veteran's claimed low back disability was 
exacerbated by the in-service injury, and therefore not of 
sufficient probative value to allow for a grant of service 
connection.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  This physician's 
statement also fails to account for an absence of evidence 
demonstrating back complaints until many years after the 
veteran's discharge from service.  As such, the Board finds 
the physician's statement to be speculative and insufficient 
to support a finding of a relationship between remote 
diagnoses of the current back disability, and the veteran's 
service.

The medical records were reviewed by VA physicians in 2003 
and 2008.  Each was unequivocal in expressing the opinion 
that the veteran's scoliosis and surgery in the 1990's were 
not caused by or the result of the episode of the back 
contusion in April 1972.  The physician who performed the 
2003 examination opined that it was most unlikely that any 
current back condition was in any way related to the reported 
contusion in service.  That physician noted there was no 
mention made of any severely disabling condition at the time 
of the injury and noted that the contusion was described as 
only minor in degree.  The VA physician who conducted the 
March 2008 examination also had access to the entire claims 
file and expressed the opinion that the veteran's scoliosis 
and subsequent surgery were not caused by or the result of 
the inservice back contusion.  The examiner stated that the 
mechanism of the injury in service was not of sufficient 
force or magnitude to cause prolonged, extensive scoliosis, 
requiring fusions and rod stabilization from the upper 
thoracic to the lower lumbar vertebrae.  The physician added 
that in his many years of practice, he had not seen or heard 
of a case of severe scoliosis caused by contusions or strains 
to the back.  The Board finds these opinions to be probative 
and persuasive.  

The Board is aware that the veteran is convinced that his 
current problems relate to the inservice episode, but as 
noted above, the veteran is not competent to offer an opinion 
as to a medical diagnosis, or an opinion etiologically 
linking any current back disorder to his active service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the veteran's assertions have diminished probative value.  

In sum, the persuasive and probative evidence of record does 
not show that the veteran has a low back disability that is 
attributable to his active service under any theory.  Service 
connection is therefore denied.


ORDER

Service connection for chronic low back disability is denied.  


	                        
____________________________________________
	J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


